Per Curiam.
The "petition for writ of prohibition habeas corpus, ad prosequendum, mandamus and/or discharge" is denied on the merits. See Florida Rule of Criminal Procedure 3.191 (providing that the period for speedy trial without demand runs from the date of arrest, and the period for speedy trial upon demand runs from the date of the indictment or information). Here, even though Petitioner was incarcerated on other charges, the arrest warrant related to this case was not executed until August 28, 2018. Thus, the speedy trial period had not begun to run as Petitioner filed the demand for and notice of expiration of speedy trial and motion to discharge before that date.
Makar, Osterhaus, and M.K. Thomas, JJ., concur.